Citation Nr: 0214755	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  02-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for bronchial asthma.


FINDINGS OF FACT

1.  Pulmonary function testing shows that the veteran has a 
forced expiratory volume at one second (FEV-1) of 58 percent 
of normal (post-bronchodilator) and a FEV-1 to forced vital 
capacity (FVC) ratio of 60 percent (post-bronchodilator).

2.  As a result of his bronchial asthma, the veteran has not 
required monthly visits to a physician for required care of 
exacerbations, or intermittent (at least 3 times per year) 
courses of systemic oral or parenteral corticosteroids.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bronchial asthma so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

An increased rating for bronchial asthma is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.27, 4.7, 4.97 (Diagnostic Code 6602) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected bronchial asthma has been 
rated as 30 percent disabling under 38 C.F.R. § 4.97 
(Diagnostic Code 6602) (2001).  Diagnostic Code 6602 provides 
that a 30 percent rating is warranted if the FEV-1 is from 56 
to 70 percent of the predicted value, or if the ratio of FEV-
1/FVC is from 56 to 70 percent of the predicted value, or if 
the veteran needs daily inhalation or oral bronchodilator 
therapy, or if he needs inhalation anti-inflammatory 
medication.  38 C.F.R. § 4.97 (Diagnostic Code 6602) (2001).  
A 60 percent rating is warranted if the FEV-1 is from 40 to 
55 percent predicted, or if the ratio FEV-1/FVC is from 40 to 
55 percent predicted, or if the veteran needs at least 
monthly visits to a physician for required care of 
exacerbations, or if he needs intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  Id.  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent predicted, or 
if the veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he needs the daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id.  

Despite the veteran's contentions to the contrary, a review 
of the record reveals that an increased rating is not 
warranted for his service-connected bronchial asthma.  

The evidence includes a November 1998 VA pulmonary function 
test report that reveals results of FEV-1 of 70 percent 
predicted, and a FEV-1/FVC ratio of 70 percent predicted.  
The pulmonary function diagnosis was moderate obstructive 
airways disease.

When examined by VA in February 1999, the veteran reported 
that his current medication included 20 mg of Furosemide 
daily by mouth, and Albuterol two puffs daily.  Asthma was 
diagnosed.  The examiner referred to the November 1998 
pulmonary function test results and incorporated it into the 
report.  

VA outpatient treatment reports, dated from September 2000 to 
March 2001, show that, in March 2001, the veteran was seen 
for his 6-month follow-up.  He reported that his asthma was 
worse.  His medications included Albuterol two puffs four 
times a day for breathing, and Sulfamethoxazole for 
infection.  

A private February 2001 pulmonary function analysis reveals 
spirometry showing FEV-1 of 58 percent predicted, and a FEV-
1/FVC ratio of 60 percent predicted.  The examiner commented 
that the veteran gave excellent effort/cooperation.  Breath 
sounds were tight with coarse expiratory wheezes.  The 
computerized interpretation was moderate obstructive lung 
defect.  The airway obstruction was confirmed by the decrease 
in flow rate at peak flow and flow at 25%, 50%, and 75% of 
FVC.  There was a mild restrictive lung defect, and mild 
decrease in diffusing capacity.  FVC changed by 10%, FEV-1 
changed by 13%, which was interpreted as a mild response to 
bronchodilator.  

Private treatment reports from Dr. D.H., dated from January 
to December 2001, show that, in January 2001, the veteran was 
reported to be on a Ventolin inhaler and Vanceril inhaler.  
The assessments were acute sinusitis with underlying asthma.  
The veteran was instructed to discontinue use of the Ventolin 
inhaler and use a Combivent inhaler.  He returned in February 
2001 for follow-up treatment where his medications were 
changed from Ventolin and Vanceril inhalers to Combivent and 
Flonase inhalers.  In September 2001, the veteran reported 
doing much better since his medications were changed.  

As noted above, to warrant a 60 percent rating, the evidence 
would have to show that the veteran's FEV-1 was from 40 to 55 
percent predicted, FEV-1/FVC ratio was from 40 to 55 percent 
predicted, that he needed at least monthly visits to a 
physician for required care of exacerbations, or he needed 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97.  
Based on a review of the evidence, the veteran is not 
entitled to a rating higher than 30 percent for his bronchial 
asthma because he does not have a sufficient FEV-1 or FEV-
1/FVC ratio, and because there is no indication that his 
asthma is so severe that he requires or needs at least 
monthly visits to a physician to control exacerbations, or 
that he must take systemic (either oral or parenteral) 
corticosteroids on an intermittent (at least three per year) 
basis.  In this regard, the evidence shows that the veteran's 
FEV-1 is 58 percent predicted, and his FEV-1/FVC ratio is 60 
percent.  Moreover, although the veteran continues to use 
medication for his bronchial asthma, there is no indication 
that he is taking any systemic corticosteroids.  Furthermore, 
the evidence does not show that the veteran has required 
monthly visits to his doctor due to exacerbations.  
Consequently, no basis exists for the assignment of the next 
higher rating of 60 percent for service-connected bronchial 
asthma.  The Board finds that the veteran is most 
appropriately rated at 30 percent.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for bronchial asthma on 
account of considerations outside the schedular rating 
criteria.  The Board, however, finds that the evidence does 
not tend to show that the service-connected disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
service-connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
service-connected bronchial asthma problems are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of these 
symptoms are beyond what is contemplated by the applicable 
criteria.  It is not shown by the evidence that the appellant 
has required frequent hospitalization for his bronchial 
asthma disability, or that there has been any significant or 
regular outpatient treatment for this disability.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected bronchial asthma.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

VA informed the veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA 
would attempt to obtain on his behalf.  In a letter dated in 
August 2001, the RO informed the veteran that the law states 
that VA must make reasonable efforts to help the veteran 
obtain evidence to support his claim.  The RO indicated that 
the veteran had indicated in his May 2001 notice of 
disagreement that the veteran was being treated by a non-VA 
physician on a monthly basis for his service-connected 
bronchial asthma.  The RO requested that the veteran complete 
a release so that the RO could obtain any such records 
identified.  The RO noted that the evidence should be 
submitted within 60 days if possible but within one year to 
allow for payment of benefits in association with the claim.  
In a letter dated in March 2002, the RO sent a letter to Dr. 
D.H. requesting the veteran's treatment records.  The RO also 
sent a copy of the letter to D.H. to the veteran's 
representative.  In a letter dated in March 2002, the RO 
further notified the veteran of what action the RO had taken 
with respect to obtaining evidence in his claim, including 
having requested the veteran's treatment reports from Dr. 
D.H., which the Board notes were associated with the claims 
file.

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating action of April 2001, a statement of 
the case (SOC) issued in August 2001, and a supplemental SOC 
issued in April 2002, which informed him of the applicable 
law and regulations.  Specifically, the RO notified the 
veteran of the development of his claim, the type of evidence 
needed to prove his claim, and of which evidence, if any, 
would be obtained by the veteran, and which evidence, if any, 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  These documents also show that VA has provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to the 
evidence.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 
and newly promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, however, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The Board finds that VA has obtained all 
records from sources identified by the veteran, including his 
post-service VA and private medical records.  The veteran has 
been afforded a VA pulmonary function study in November 1998 
and a VA examination in February 1999.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case to the extent possible, a 
remand for further action under the VCAA will serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of this claim and further expending of 
VA's resources are not warranted.  


ORDER

An increased rating for bronchial asthma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

